804 F.2d 1251Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph Albert TAYLOR, Plaintiff-Appellant,v.MARYLAND INMATE GRIEVANCE COMMISSION, Defendant-Appellee.
No. 86-7178.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 12, 1986.Decided Nov. 12, 1986.

Joseph Albert Taylor, appellant pro se.
Stuart Nathan and Stephen Howard Sachs, Office of the Attorney General, for appellee.
D. Md.
DISMISSED.
Appeal from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, District Judge.  (C/A No. 85-3315-N)
Before RUSSELL, HALL and WILKINS, Circuit Judges.
PER CURIAM:


1
Joseph Albert Taylor, a Maryland prisoner, appeals from the district court's order dismissing three of the ten defendants pursuant to Fed.R.Civ.P. 12(b).  This is not an appealable final order, insomuch as (1) the dismissal was not granted as to all defendants, (2) the district court has not issued a certification that there is "no just reason for delay," and (3) the district court has not directed entry of judgment.  Fed.R.Civ.P. 54(b).  See Curlott v. Campbell, 598 F.2d 1175, 1180 (9th Cir.1979).  We dismiss the appeal.


2
We dispense with oral argument because argument would not significantly aid the decisional process.


3
DISMISSED.